 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN WESLEY WILLIAMS,                                  Case No. 1:19-cv-00371-BAM (PC)
12                        Plaintiff,                        ORDER GRANTING MOTION TO
                                                            PROCEED IN FORMA PAUPERIS
13           v.
                                                            (ECF No. 2)
14   ALLISON, et al.,
                                                            ORDER DIRECTING PAYMENT OF
15                        Defendants.                       INMATE FILING FEE BY CALIFORNIA
                                                            DEPARTMENT OF CORRECTIONS
16

17           Plaintiff John Wesley Williams (“Plaintiff”) is appearing pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. On March 20, 2019, Plaintiff filed a complaint, together with a

19   motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.) Plaintiff’s

20   prisoner trust fund account statement was filed on March 22, 2019. (ECF No. 5.)

21           Plaintiff is subject to 28 U.S.C. § 1915(g), which provides that “[i]n no event shall a

22   prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior

23   occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

24   the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

25   a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious

26   physical injury.”1

27   1
              The Court takes judicial notice of the following United States District Court Cases: (1) Williams v.
     Narramore, Case No. 2:03-cv-01972-UA-AJW (C.D. Cal.) (dismissed on July 25, 2003 for failure to state a claim);
28   (2) Williams v. Gonzer, Case No. 2:04-cv-08941-UA-AJW (C.D. Cal.) (dismissed on November 22, 2004 for failure
                                                            1
 1            However, upon review of Plaintiff’s complaint, the Court finds that his allegations appear

 2   to satisfy the imminent danger exception to section 1915(g), at the time the complaint was filed.

 3   Andrews v. Cervantes, 493 F.3d 1047, 1053−55 (9th Cir. 2007).2

 4            Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

 5   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

 6   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

 7   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

 8   trust account. The California Department of Corrections is required to send to the Clerk of the

 9   Court payments from Plaintiff’s trust account each time the amount in the account exceeds

10   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

11            Accordingly, IT IS HEREBY ORDERED that:

12                1. Plaintiff's application to proceed in forma pauperis (ECF No. 2) is GRANTED;

13                2. The Director of the California Department of Corrections or his or her

14            designee shall collect payments from Plaintiff=s prison trust account in an amount

15            equal to twenty per cent (20%) of the preceding month=s income credited to the

16            prisoner=s trust account and shall forward those payments to the Clerk of the Court

17            each time the amount in the account exceeds $10.00, in accordance with 28 U.S.C.

18            § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the Clerk of

19            the Court. The payments shall be clearly identified by the name and number

20            assigned to this action;
21
     to state a claim); (3) Williams v. Hubbard, Case No. 2:10-cv-01717-UA-FFM (C.D. Cal.) (dismissed on June 30,
22   2010 as frivolous, malicious, and for failure to state a claim); (4) Williams v. Malfi, Case No. 2:08-cv-01737-WBS-
     CMK (E.D. Cal.) (dismissed on July 29, 2010 for failure to state a claim); and (5) Williams v. Harrington, Case No.
23   1:09-cv-01823-GSA (E.D. Cal.) (dismissed on May 25, 2012 for failure to state a claim).
               The Court also takes judicial notice of the following United States Court of Appeals case: Williams v.
24   Hubbard, Case No. 10-56230 (9th Cir.) (dismissed on December 8, 2010 for failure to prosecute following denial of
     motion to proceed in forma pauperis due to finding that appeal is frivolous).
25   2
              In the complaint, Plaintiff appears to allege that as a result of the California Department of Corrections and
     Rehabilitation statewide non-designated EOP and Inpatient Initiative, which merges prisoners previously separated
26   into general population (“GP”) and special needs yard (“SNY”) groups, Plaintiff has intermittently been placed in
     either general population or special needs yard housing since approximately November 2017. Plaintiff alleges that,
27   due to the historical rivalry between GP and SNY prisoners, his non-designation status places him in ongoing
     imminent danger, and recounts several instances where he was attacked or threatened with attack by either GP or
28   SNY prisoners. (ECF No. 1.) At this time, the Court expresses no opinion on the merits of Plaintiff’s claims.
                                                                2
 1              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 2        Plaintiff=s in forma pauperis application on Director of the California Department of

 3        Corrections, via the Court’s electronic case filing system (CM/ECF); and

 4              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

 5        Department, U.S. District Court, Eastern District of California.

 6
     IT IS SO ORDERED.
 7

 8     Dated:        March 25, 2019                            /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
